OFFICIAL BUSINESS                                                   • PITNEY BOWES
                                   STATE OF TEXAS                                                         7 „_33S3SBEJZ_3_
                                   PENALTY FOR
                                   PRIVATE USE
                                                                c__:
                                                                a. u_    ft;*V5m^iftiii,: 0001401623 JUN 17 2015
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711
                                                                                                oaMb       J
                                  RE: WR-81,875-01
                                  ROBERT DAVID MIELNICKI
                                  LUTHER UK.irr_.Tpc #-1748129....
                                  1800. LUT • '-Wmm^P:.        ;•tw. ^v:b® wi                eB.'0'6;/.2^/i:^.
                                  NAVAS'O•••'- .:         •••"- rlf.F T.J3S--M . TQ.-S-&WDE-R
                                                    •N-'OT •D£_'_V_£;ft8L.€ AS ADDRESSED
                                                                 .^AILS- TQ •FORWARD
                                                      7 3 7 _.12'3-'_»'S'S*E      * B4 93 -0-6S11— 2?-_ S
                                                    s,,iiiiM,ii5,liis",M,S,ij']i,il,',i},isiii,ji^"lulh,l5!"!}